AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

(this "Amendment") is entered into as of July 10, 2003 (the "Effective Date"),
by and among, on the one hand, the lender identified on the signature page
hereof (such lender, together with its successors and assigns, is referred to
hereinafter as the "Lender"), WELLS FARGO RETAIL FINANCE II, LLC, as collateral
agent and administrative agent (the "Agent") for the Lender and any other holder
of Obligations (as defined in the Loan Agreement referred to below) and, on the
other hand, HAROLD'S STORES, INC., an Oklahoma corporation ("Parent"), HAROLD'S
FINANCIAL CORPORATION, an Oklahoma corporation ("Harold's Finance"), HAROLD'S
DIRECT, INC., an Oklahoma corporation ("Harold's Direct"), HAROLD'S STORES OF
TEXAS, L.P., a Texas limited partnership ("Harold's Texas"), HAROLD'S STORES OF
GEORGIA, L.P., a Georgia limited partnership ("Harold's Georgia"), HAROLD'S OF
JACKSON, INC., a Mississippi corporation ("Harold's Mississippi", and
collectively with Harold's Georgia, Harold's Texas, Harold's Direct, Harold's
Finance and Parent, the "Borrowers" and each, a "Borrower").



BACKGROUND

FACT ONE

: Lender, Agent and the Borrowers have entered into that certain Loan and
Security Agreement, dated as of February 5, 2003 (the "Loan Agreement"),
pursuant to which Lender has agreed to make loans and other financial
accommodations to, or for the benefit of, Borrowers on the terms and otherwise
subject to the conditions and limitations contained therein.



FACT TWO

: Borrowers have requested that Lender and Agent agree to modify certain terms
and conditions set forth in the Loan Agreement in the manner set forth in this
Amendment.



FACT THREE

: Lender and Agent have agreed to modify certain terms and conditions set forth
in the Loan Agreement in the manner set forth in this Amendment, subject in all
cases to the fulfillment of the conditions set forth in this Amendment.



NOW, THEREFORE, Lender, Agent and the Borrowers hereby modify, supplement and
amend the Loan Agreement as follows:

1. INCORPORATION OF DEFINITIONS.

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, have the meanings assigned to such terms in the Loan Agreement, as
amended hereby.



2. AMENDMENTS AND ADDITIONS TO LOAN AGREEMENT.

2.1 Additional Definitions.

As of the Effective Date, Section 1.1 of the Loan Agreement is hereby amended by
the addition of the following definitions, each in the appropriate alphabetical
order:



"'Amendment No. 1' means Amendment No. 1 to Loan and Security Agreement, dated
as of July 10, 2003, by and among the Lenders, Agent and Borrowers."

"'Average Daily Excess Availability' means, with respect to any period of
determination, the amount obtained by aggregating the Borrowers' Excess
Availability at the end of each day during the period in question and dividing
such aggregate amount by the number of days in the applicable period."

"'Participant' means RONHOW, LLC, a Georgia limited liability company, together
with its successors and assigns."

"'Participant Advance' means, as of any date of determination, each Advance of
principal made by a Lender to Administrative Borrower exclusively with the
proceeds of the sale of a participation interest by such Lender to Participant
for the purpose of making such Advance, less amounts paid by Borrowers to Agent
and designated for application against the then outstanding principal amount of
the Participant Advance in accordance with Section 2.4(c), as applicable, to the
extent such funds are thereafter actually paid to Participant by the applicable
Lender in accordance with the Participation Agreement."

"'Participation Agreement' means the Participation Agreement, dated July 10,
2003, by and between WFRF, acting solely in its capacity as a Lender, and
Participant, as the same may be amended, modified, supplemented or restated from
time to time."

2.2 Revisions to Existing Definitions.

As of the Effective Date, the definitions of "Obligations" and "WFRF" set forth
in Section 1.1 of the Loan Agreement are hereby amended and restated in their
entirety to read as follows:



"'Obligations' means (a) all loans, Advances (including any outstanding
Participant Advance), debts, principal, interest (including any interest that,
but for the provisions of the Bankruptcy Code, would have accrued), contingent
reimbursement obligations with respect to outstanding Letters of Credit, Bank
Product Obligations, premiums, liabilities (including all amounts charged to
Borrowers' Loan Account pursuant hereto), obligations, fees, charges, costs,
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrowers
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrowers are required to pay or reimburse by the Loan Documents, by law, or
otherwise, and (b) all Bank Product Obligations. Any reference in this Agreement
or in the Loan Documents to the Obligations shall include all amendments,
changes, extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding. "

"'WFRF' means Wells Fargo Retail Finance II, LLC, together with its successors
and assigns."

2.3 Increase of Borrowing Base by Amount of Participant Advance.

From and after the Effective Date, Section 2.1(a) is hereby amended and restated
in its entirety to read as follows:



"2.1. Revolver Advances.



(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make advances ("Advances") to Borrowers in an amount at any one
time outstanding not to exceed such Lender's Pro Rata Share of an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage and the
aggregate amount of the Availability Reserves. For purposes of this Agreement,
"Borrowing Base," as of any date of determination, shall mean an amount equal to
the result of:



(A) the lesser of



(I) $8,000,000.00, and



(II) the sum of



(x) the Credit Card Advance Rate times the amount of Eligible Credit Card
Accounts, and



(y) the Credit Card Advance Rate times the amount of Eligible Private Label
Credit Card Accounts,



plus

, either (B) or (C) below, as applicable,





(B) if the applicable date of determination is not during a Seasonal Period, the
lesser of



(I) 85% of the then extant Net Liquidation Percentage times the value of
Eligible Inventory, and



(II) 75% of the Cost value of Eligible Inventory, or



(C) if the applicable date of determination is during a Seasonal Period, the
lesser of



(I) 90% of the then extant Net Liquidation Percentage times the value of
Eligible Inventory, and



(II) 80% of the Cost value of Eligible Inventory,



plus

, either (D) or (E) below, as applicable,





(D) if the applicable date of determination is not during a Seasonal Period, the
least of



(I) 85% of the then extant Net Liquidation Percentage times the value of
Eligible In-Transit Inventory,



(II) 75% of the Cost value of Eligible In-Transit Inventory,



(III) the then-applicable In-Transit Inventory Sublimit; or



(E) if the applicable date of determination is during a Seasonal Period, the
least of



(I) 90% of the then extant Net Liquidation Percentage times the value of
Eligible In-Transit Inventory,



(II) 80% of the Cost value of Eligible In-Transit Inventory,



(III) the then-applicable In-Transit Inventory Sublimit,



plus



(F) an amount equal to the outstanding principal amount of the Participant
Advance, if any,



minus



(G) the aggregate amount of Reserves, if any, established by Agent under Section
2.1(b) and Section 2.2."



2.4 Technical Change to Sections 2.4(b)(i). As of the Effective Date, Sections
2.4(b)(i)(I), 2.4(b)(i)(L) and 2.4(b)(i)(M) are amended and restated in their
entirety to read as follows and new Sections 2.4(b)(i)(N) and 2.4(b)(i)(O) are
added to the Loan Agreement to read in their entirety as follows:

"(I) ninth, to pay the principal of all Advances (other than Advances designated
by Agent as attributable to the Participant Advances) until paid in full,"

"(L) twelfth, to pay any other Obligations (including Bank Product Obligations
but specifically excluding payment of Advances designated by Agent as
attributable to the Participant Advances except to the extent such Participant
Advances are expressly permitted to be repaid pursuant to Section 2.4(c) below)
until paid in full,

(M) thirteenth, if an Event of Default has occurred and is continuing and the
Required Lenders have exercised their rights and remedies pursuant to Sections
9.1(b) and 9.1(c) hereof, to be retained by Agent as cash collateral for the
Participant Advance or, at Agent's option, to be paid the to applicable Lender
for further credit to Participant in accordance with the Participation
Agreement,

(N) fourteenth, if WFRF has assigned its interest in this Agreement and the
transactions hereunder to Participant pursuant to, and in accordance with, the
Participation Agreement (Borrowers hereby consent to, and approve of, such
assignment, including Participant's assumption of Agent's rights and obligations
hereunder, if so assigned), then paid to the applicable Lender for application
to the repayment of the Participant Advances, and

(O) fifteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law."

2.5 Repayment of the Participant Advances.

As of the Effective Date, new Sections 2.4(c) and 2.4(d) are added to the Loan
Agreement to read in their entirety as follows:



"(c) Repayment of Participant Advance. Notwithstanding the order of application
of payments made by Borrowers to Agent set forth above in this Section 2.4,
Borrowers may repay any Participant Advance from and after January 31, 2004,
upon satisfaction of the following conditions:

(i) the aggregate amount of all Participant Advances repaid during the periods
specified below shall not exceed, in the aggregate, the amount set forth
opposite the applicable period:



Date

Maximum Repayment Amount

Prior to January 31, 2004

Zero

From and after January 31, 2004

$3,000,000





(ii) Borrowers' Average Daily Excess Availability for the thirty-day period
immediately preceding the proposed date of any repayment of Participant Advances
must be greater than the "Required Excess Availability" specified below as
applicable to repayments made on such date:



Required Excess Availability

For Repayments Made During the Period

$2,500,000

From and after January 31, 2004





(iii) Administrative Borrower shall have delivered to Agent an officers'
certificate, duly executed by the Chief Financial Officer of Administrative
Borrower, setting forth Borrowers' projected Average Daily Excess Availability
for the thirty-day period immediately following the proposed date of repayment
of Participant Advances, which projected Average Daily Excess Availability must
be greater than the "Required Projected Excess Availability" specified below as
applicable to repayments made on such date. All projections of Average Daily
Excess Availability and the foregoing officer's certificate shall be (x) in form
and substance (including both the manner of calculation and underlying
assumptions) acceptable to Agent, (y) accompanied by such financial statement
projections and analyses as Agent may request and (z) subject to Agent's review,
approval and written acceptance (which acceptance shall be made based on Agent's
Permitted Discretion):



Proposed Repayment Date

Required Projected Excess Availability

From and after January 31, 2004

$2,500,000





(iv) the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such repayment of Participant Advances, as though made on and
as of such date (except to the extent that such representations and warranties
relate solely to an earlier date);



(v) no Default or Event of Default shall have occurred and be continuing on the
date of such repayment of Participant Advances, nor shall either result from the
making thereof;



(vi) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, such repayment (or the attendant payment of
such amounts to Participant by WFRF) shall have been issued and remain in force
by any Governmental Authority against any Borrower, or WFRF;



(vii) no Material Adverse Change shall have occurred; and

(viii) each repayment of Participant Advances made pursuant to this Section
2.4(c) shall be in an amount equal to, or greater than, $500,000.

(d) Except as set forth in Section 2.4(c) preceding, Borrowers shall not repay
the Participant Advances without the express consent of Agent, and any amounts
received by Agent at any other time may at the option of Agent be held as cash
collateral for repayment of the Obligations (and Borrowers agree to execute such
agreements as may be required by Agent in order to effect such pledge with a
first priority) or returned by Borrowers."

2.6 Refinancing of Austin Outlet.

As of the Effective Date, Section 6.19 of the Loan Agreement is hereby deleted
in its entirety.





2.7 Restatement of Exhibit B-1.

As of the Effective Date, Exhibit B-1 to the Loan Agreement is revised by Agent
to be as set hereto as Exhibit B-1.





 

3. RATIFICATIONS, REPRESENTATIONS AND WARRANTIES.

3.1 Ratifications

. Except as expressly amended and supplemented by this Amendment, the terms and
provisions of the Loan Agreement are ratified and confirmed and continue in full
force and effect. The Borrowers hereby agree that the Loan Agreement, as amended
hereby, continues to be legal, valid, binding and enforceable against Borrowers
in accordance with its terms.



3.2 Representations and Warranties

. In order to induce Agent and Lender to enter into this Amendment, each
Borrower makes the following representations and warranties to Lender as to
itself:



(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate or limited partnership power, as
appropriate, on the part of the Borrower and will not violate any of its
constituent documents (including, as applicable, its articles of incorporation,
certificate of incorporation, by-laws, partnership agreement and certificate of
limited partnership) or any other agreement to which Borrower is a party or by
which its properties may be bound;

(b) the representations and warranties contained in the Loan Agreement, as
amended hereby, and any other Loan Document are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate solely
to an earlier date; and

(c) no Default or Event of Default has occurred or is continuing under the Loan
Agreement, and no Default or Event of Default will result from the execution,
delivery or performance of this Amendment or the consummation of the
transactions herein authorized by Lender.

4. CHOICE OF LAW.

THE VALIDITY OF THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY THEREIN), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

5. GENERAL PROVISIONS.

5.1 Effectiveness

. The effectiveness of this Amendment and the enforceability of the terms hereof
against Borrowers, Agent and Lender are subject to fulfillment of each of the
following conditions precedent:



(a) Lender's execution of this Amendment and receipt of one or more counterparts
of this Amendment duly executed by each Borrower; and

(b) Lender's receipt of a consent and reaffirmation of the obligations of each
Guarantor under the Continuing Guaranty and Security Agreement, in form
acceptable to Lender; and

(c) Lender's receipt of a duly executed Participation Agreement and
Participant's purchase and funding of a $2,000,000 participation in the Advances
of Lender pursuant thereto.

5.2 Section Headings

. Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Amendment.



5.3 Severability of Provisions

. Each provision of this Amendment will be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
specific provision.



5.4 Counterparts; Telefacsimile Execution

. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
will be deemed to be an original, and all of which, when taken together, will
constitute but one and the same Amendment. Delivery of an executed counterpart
of this Amendment by telefacsimile will be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also will deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart will not affect the validity, enforceability, and
binding effect of this Amendment. The foregoing shall apply to each other Loan
Document mutatis mutandis.



5.5 Integration

. This Amendment, the Loan Agreement and the other Loan Documents contain the
entire agreement between the parties relating to the transactions contemplated
hereby. All prior or contemporaneous understandings, representations, statements
and agreements, whether written or oral, are merged herein and superseded by
this Agreement. THIS WRITTEN AMENDMENT, THE LOAN AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



5.6 Survival of Representations and Warranties

. All representations and warranties made herein and in the Loan Agreement will
survive the execution and delivery of this Amendment, and no investigation by
Lender or any closing shall affect the representations and warranties or the
right of Agent or Lender to rely upon them.



5.7 Reference to Loan Agreement

. The Loan Agreement, as amended hereby, and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms
thereof are hereby amended so that any reference in the Loan Agreement or such
other agreements, documents and instruments will mean a reference to the Loan
Agreement, as amended hereby.



5.8 Expenses of Lender; Amendment Fee

. In consideration of Agent's execution and delivery of this Amendment,
Borrowers shall pay to Agent an amendment fee in the amount of $25,000, which
fee shall be earned by Agent and shall be due and payable upon Agent's execution
of a counterpart of this Amendment. In the event any Participant Advance shall
be made after the date of the initial Participant Advance, Borrowers shall pay
to Agent an additional amendment fee in an amount equal to $12,500 in respect of
all such additional Participant Advances, which fee shall be earned by Agent and
shall be due and payable upon the funding of the first of such additional
Participant Advances. The Borrowers agree to pay on demand all reasonable costs
and expenses incurred by Lender in connection with the preparation, negotiation
and execution of this Amendment, including, without limitation, the reasonable
costs and fees of Lender's legal counsel. In addition, the Borrowers agree to
pay on demand: (a) all costs and expenses incurred by Lender in connection with
the enforcement or preservation of any rights under the Loan Agreement, as
amended hereby, or any agreement, document or instrument executed in connection
therewith, including without limitation the Participation Agreement; and (b) all
reasonable costs and expenses incurred by Lender in connection with the
preparation, negotiation and administration of the Participation Agreement,
including the reasonable fees and costs of Lender's legal counsel.



5.9 Successors and Assigns

. This Amendment is binding upon and will inure to the benefit of Agent, Lender
and each Borrower and their respective successors and assigns, except that no
Borrower may assign or transfer any of its rights or obligations hereunder
without the prior written consent of Agent.



5.10 RELEASE

. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY
THE OBLIGATIONS (AS DEFINED IN THE LOAN AGREEMENT) OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDER. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, LENDER AND
THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
AGENT, LENDER OR ANY OF THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY OBLIGATIONS (AS DEFINED IN THE LOAN AGREEMENT), INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE MAXIMUM RATE, THE EXERCISE OF ANY RIGHTS
AND REMEDIES UNDER THE LOAN AGREEMENT OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT
ENTERED INTO IN CONNECTION THEREWITH.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed and delivered as
of the date first above written.



BORROWERS:



HAROLD'S STORES, INC.



 

 

By:

Name: Clark J. Hinkley

Title: Chief Executive Officer



HAROLD'S FINANCIAL CORPORATION



 

 

By:

Name: Clark J. Hinkley

Title: President



HAROLD'S DIRECT, INC.



 

 

By:

Name: Clark J. Hinkley

Title: President



HAROLD'S STORES OF TEXAS, L.P.



By: HSTX, Inc., General Partner



 

 

By:

Name: Clark J. Hinkley

Title: President



HAROLD'S STORES OF GEORGIA, L.P.



By: HSGA, Inc., General Partner



 

 

By:

Name: Clark J. Hinkley

Title: President



HAROLD'S OF JACKSON, INC.



 

 

By:

Name: Clark J. Hinkley

Title: President



AGENT AND LENDER:



WELLS FARGO RETAIL FINANCE II, LLC,

as Agent and Lender



 

 

By:

Lynn Whitmore, Vice President



EXHIBIT B-1

BORROWING BASE CERTIFICATE